141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Christopher Lee PROSSER, Plaintiff--Appellant,v.Mary WEEKS;  Arthur Sommer;  Emile Schneider;  UnknownGolden;  Unknown Rushing;  Mark Houston;  DallasMcDowell;  Michael Jones;  RaymondStock, Defendants--Appellees.
No. 96-3194.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 11, 1997.Filed March 25, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before WOLLMAN, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
PER CURIAM.


1
Missouri inmate Christopher L. Prosser was convicted of second-degree murder for the death of his live-in girlfriend's two year old daughter, Rockie Krieb.  He now appeals various district court1 orders, primarily the court's grant of summary judgment dismissing Prosser's § 1983 damage claims against St. Louis County police and animal control officers and private citizens involved in the search and seizures accompanying his arrest.  After careful review of the record and the briefs, we affirm for the reasons stated in the district court's thorough Memorandum and Order dated July 11, 1996, its earlier protective orders, and its Order taxing costs dated August 14, 1996.  See 8th Cir.  R. 47B.


2
We further conclude that Prosser and his attorney, Richard L. Beaver, have pursued a vexatious and frivolous appeal.  After the district court denied Prosser leave to appeal in forma pauperis on the ground that "an appeal from this matter would not be taken in good faith," attorney Beaver filed a meritless fifty-page brief and twenty-five page reply brief.  We therefore order Prosser and Beaver to show cause within twenty days why we should not award against them, jointly and severally, double costs together with appellees' attorney's fees on appeal.  See Rule 38 of the Federal Rules of Appellate Procedure;  28 U.S.C. §§ 1912, 1927;  Slack v. St. Louis County Govt., 919 F.2d 98, 100 (8th Cir.1990);  Anselmo v. Manufacturers Life Ins. Co., 771 F.2d 417, 421 (8th Cir.1985).



1
 The HONORABLE CATHERINE D. PERRY, United States District Judge for the Eastern District of Missouri